PER CURIAM: **
Plaintiff-Appellant Holly L. Wilson (“Wilson”) appeals the district court’s grant of summary judgment in favor of the defendants on her claims that the defendants retaliated against her in violation of Title VII and violated her procedural and substantive due process rights, her state law contractual rights regarding tenure, and the Contracts Clause of the United States Constitution. The court has carefully considered this appeal in light of the briefs, oral arguments, pertinent portions of the record, and the Rule 28(j) submission. Having conducted a de novo review, and for essentially the reasons articulated by the district court, we find no reversible error and AFFIRM.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.